United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1424
                                  ___________

David A. Hicks,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: January 28, 2008
                               Filed: February 12, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       David A. Hicks appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Hicks alleged
disability from back and right-leg pain, and from numbness in his arms, hands, and
right leg. Following a hearing, an administrative law judge (ALJ) determined that,
while the medical evidence established a herniated disc, bursitis, and chronic back
pain--which were severe impairments--the impairments alone or combined did not


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
meet or equal a listing; that Hicks’s subjective complaints were not fully credible; and
that although his residual functional capacity (RFC) for a wide range of light work
precluded his past relevant work, based on the testimony of a vocational expert, Hicks
could perform certain jobs and thus he was not disabled. After the Appeals Council
denied review, the district court affirmed. Having carefully reviewed the record, we
affirm. See Casey v. Astrue, 503 F.3d 687, 691 (8th Cir. 2007) (standard of review).

      Contrary to Hicks’s assertions, the ALJ gave multiple valid reasons for his
credibility findings. See id. at 696 (ALJ’s credibility determination is entitled to
deference if based on good reasons). Further, we find substantial evidence in the
record for the ALJ’s decision to discount the RFC opinion of a spine specialist who
had assessed Hicks on two occasions. See 20 C.F.R. §§ 404.1527(d)(2)-(6),
416.927(d)(2)-(6) (factors in determining weight to give treating physician’s opinion);
Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (ALJ may elect in certain
circumstances not to give controlling weight to treating physician’s opinion, as record
must be evaluated as whole; final RFC determination is left to ALJ). We also reject
Hick’s assertion that the record shows he meets or equals the requirements of Listing
1.04. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04; Johnson v. Barnhart, 390 F.3d
1067, 1070 (8th Cir. 2004) (to meet burden of proof, claimant must present medical
findings equal in severity to all criteria of listing). Hicks’s remaining arguments
provide no basis for reversal and merit no discussion.

      Accordingly, we affirm.
                     ______________________________




                                          -2-